Citation Nr: 9914721	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-25 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to the payment of Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 1991).

3.  Entitlement to the payment of burial benefits at the rate 
prescribed for a service-connected death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.  He died in July 1995.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The Board notes that the veteran appeared before the 
undersigned Board member at a hearing in June 1998 and 
presented additional evidence.  The veteran submitted a 
written waiver of consideration of that evidence by the RO; 
therefore, the Board will proceed with this appeal based on 
consideration of all evidence of record.  See 38 C.F.R. 
§ 20.1304(c) (1998).


FINDINGS OF FACT

1.  The veteran died as a result of head, neck, and chest 
trauma due to a single vehicle accident.

2.  At the time of death, the veteran was service-connected 
for Post Traumatic Stress Disorder (PTSD) and was awarded a 
100 percent disability evaluation effective October 1992.

3.  No competent medical evidence links the veteran's cause 
of death with PTSD.

4.  There is no competent medical evidence that a disability 
related to active service caused, hastened, or substantially 
and materially contributed to the veteran's death.

5.  The veteran was not continuously rated totally disabled 
by reason of service-connected disabilities for a period of 
10 years or more immediately preceding his death; or for five 
years from the date of discharge from service.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.310(a), 3.312 (1998).

2.  The legal criteria for the payment of DIC benefits based 
upon total disability at time of death have not been met.  
38 U.S.C.A. § 1318 (West 1991).

3.  The legal criteria for the payment of burial benefits at 
the rate prescribed for a service-connected death have not 
been met.  38 U.S.C.A. § 2307 (West 1991); 38 C.F.R. § 3.1600 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The appellant believes that the veteran's death was a 
consequence of his service-connected PTSD.  Service 
connection for cause of death may be established and the 
appellant may be entitled to DIC benefits if a service-
connected or compensable disability caused, hastened, or 
substantially and materially contributed to the death.  
38 U.S.C.A. § 1310(b) (West 1991).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  The 
service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312 (1998).

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. Derwinski 1 
Vet. App. 78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the appellant in developing the facts pertinent to her claim, 
and the claim must be denied.  Epps at 1467-68.

In October 1993, the RO granted the veteran service 
connection for PTSD and awarded him a 100 percent disability 
evaluation effective October 1992.  The veteran died on 
July [redacted], 1995.  The Certificate of Death lists the cause 
of death as head, neck, and chest trauma due to a single vehicle 
accident.  The police report relating to the car accident 
determined that the veteran had been driving under the 
influence of alcohol.

Records relating to treatment prior to the veteran's death 
show that he was hospitalized at a VA medical facility in 
July 1994 due to severe exacerbation of PTSD, intoxication 
with alcohol, and threatening to kill himself and others.  It 
was noted that the veteran had several prior admissions to 
the hospital for PTSD.  Mental status examination showed the 
veteran to have severe psychomotor retardation, delusions of 
persecution, morbid preoccupation with shooting himself or 
others, depression, and poor insight and judgment.  The 
veteran was discharged with diagnoses of severe, chronic PTSD 
and alcohol dependence, with a Global Assessment of 
Functioning Score (GAF) of 21-30.

VA outpatient records from June 1994 to July 1995 disclose 
that the veteran continued to seek treatment for his PTSD.  
In June 1994, the veteran threatened to kill himself or 
someone else.  In November 1994, the appellant called the 
medical center and stated that the veteran had gone to the 
pond with a gun several times and intended to kill himself.  
She also stated that he was taking Valium and drinking 
heavily.  In January 1995, the veteran reported that 
occasional thoughts of suicide had returned, that he had 
become more isolated, and that he continued to have problems 
with impulse control and flashbacks.  A record from July 
1995, two days before the veteran's death, discloses that the 
veteran telephoned a psychologist and stated that he was 
going to kill his neighbor.  The psychologist was apparently 
able to calm the veteran and scheduled an appointment for the 
near future.

VA Hospital records from February to March 1995 indicate that 
the veteran was admitted for alcohol abuse and recent 
suicidal ideation.  The veteran presented with high anxiety, 
sustained anger, insomnia with recurrent nightmares, 
flashbacks, and recurrent suicidal and homicidal ideations.  
Mental status examination upon admission found his mood to be 
moderately depressed, an impairment of short-term memory, and 
positive suicidal and homicidal ideations.  However, he was 
found to be coherent, with clear speech and good insight and 
judgment.  His thoughts centered on his brother's death, 
desire for death, and frustration over the inability to stop 
drinking.

In statements dated July 1996 and August 1997, the appellant 
alleged that the veteran's PTSD worsened in 1995 and that he 
became more isolated.  According to the appellant, the week 
before his death, the veteran was drinking alcohol, not 
sleeping, and carrying guns in the house.  The appellant 
believed that the veteran fell asleep at the wheel or that he 
was drinking due to PTSD at the time of death.

Lay statements from the veteran's friends dated January 
through July 1997 mostly confirmed that the veteran was 
suffering sleeplessness during the week before his death.  
These friends believed that the veteran's PTSD caused his 
insomnia.  One friend stated that the veteran had seemed 
suicidal during that same week and he believed that the 
veteran may have purposefully taken his life or that the 
accident had occurred because of PTSD symptomatology.

The appellant appeared at a Travel Board Hearing in June 
1998.  She testified that the veteran never rested throughout 
the night, that he would awaken several times every night due 
to thoughts or dreams of Vietnam, and that he took extra 
medication to help sleep.  She reported that the veteran had 
been most recently hospitalized for his PTSD in February 1995 
and that he mentioned suicide several times in the last few 
months before his death.  She explained that his symptoms 
became worse near the Fourth of July due to the noise of the 
fireworks.  Shortly thereafter, his sleeplessness increased, 
he began to carry guns around the house, and he began 
drinking again.  She decribed him as agitated and talking a 
lot.  She said that the day before his death, she drove him 
to pick up his truck at a bar where it had been left.  
Thereafter, they returned home and the veteran changed his 
clothes, took a gun, and left the house.  She said there was 
no autopsy performed.

Medical evidence clearly establishes that the veteran 
suffered from severe PTSD symptomatology.  However, no 
medical professional has linked the veteran's cause of death 
to his PTSD.  The car wreck was ruled to be accidental and no 
autopsy was performed.  The police report did note that the 
veteran was driving under the influence of alcohol.  However, 
in the past, the veteran had been diagnosed with alcohol 
dependence as a separate disorder from PTSD.  The Certificate 
of Death lists the veteran's cause of death as trauma to the 
head, neck, and chest.  No competent medical evidence shows 
that the veteran's PTSD symptomatology was a principal or 
contributory cause of that death.  

The appellant and friends of the veteran have expressed their 
beliefs that the veteran, due to PTSD, was intoxicated or 
asleep while driving, and that one of these conditions caused 
the accident.  In the alternative, it has been suggested that 
the veteran had suicidal ideations which may have led to the 
accident.  However, the Board cannot rely solely on the 
testimony of the appellant and friends of the veteran because 
evidence of a medical nexus cannot be established by lay 
testimony.  Brewer v. West, No. 95-1280 (U.S. Vet. App. May 
29, 1998); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Therefore, the record fails to show that a service-connected 
disability caused, hastened, or substantially and materially 
contributed to the veteran's death.  There being no competent 
medical evidence linking the veteran's cause of death to his 
period of active service, the appellant's claim must be 
denied as not well grounded.

The appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist her 
in developing the facts pertinent to that claim. See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991). See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
appellant of the elements necessary to well ground her claim, 
and as an explanation as to why her current attempt fails.

II. DIC Benefits

Even if the claim of entitlement to service connection for 
the cause of the veteran's death is denied, the appellant may 
be entitled to DIC benefits based upon the veteran's total 
disability rating at the time of death.  DIC benefits may be 
payable if the cause of the veteran's death was not due to 
willful misconduct and the veteran was continuously rated 
totally disabled by reason of service-connected disabilities 
for a period of 10 years or more immediately preceding death 
or for a period of five years if the total evaluation was 
continuously in effect from the date of discharge from 
military service.  38 U.S.C.A. § 1318 (West 1991).

In the present case, the veteran was discharged from service 
in December 1969.  In October 1993, the RO granted service 
connection for PTSD and assigned a 100 percent disability 
evaluation effective from October 1992.  The veteran died in 
July 1995.  Based upon the foregoing, the Board finds that 
the veteran was not evaluated as totally disabled for a 
period of ten years immediately preceding death nor was he 
totally disabled for five years from the date of his 
discharge from military service.  Therefore, the appellant's 
claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 (West 
1991) must be denied.  As the disposition of this claim is 
based on the law, and not on the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


III. Burial Benefits

VA may pay a sum not exceeding $300 for funeral and burial 
expenses, as well as a $150 plot allowance, for a deceased 
veteran who, at the time of death, was in receipt of 
compensation or pension.  38 U.S.C.A. §§ 2302, 2303 (West 
1991)  Moreover, if the veteran's death is the result of a 
service-connected disability, VA shall pay the funeral and 
burial expenses in an amount not to exceed $1,500.  
38 U.S.C.A. § 2307 (West 1991); 38 C.F.R. § 3.1600 (1998).

By letter dated August 1995 to the appellant, the record 
reflects that the RO paid a total of $450 for the veteran's 
funeral and burial expenses.  As the Board has denied the 
claim of entitlement for service connection for the cause of 
the veteran's death, the appellant's claim for increased 
burial benefits must be denied.  As the disposition of this 
claim is based on the law, and not on the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.

Payment of Dependency and Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1318 (West 1991) is denied.

Payment of burial benefits at the rate prescribed for a 
service-connected death is denied.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

